Citation Nr: 1226391	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  11-26 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for residuals of a traumatic brain injury (TBI), claimed as a head injury.

2.  Entitlement to service connection for residuals of a TBI.

3.  Entitlement to a disability rating in excess of 50 percent for an anxiety disorder, with depression.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse, A.S.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1952 to September 1953, to include service in the Korean conflict.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2010, March 2011, and August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

A brief explanation of the procedural history of the case is necessary with regards to the TDIU claim.  The Veteran filed a claim for TDIU benefits in May 2009, a claim which was denied in the December 2009 rating decision.  During a July 2010 hearing before a Veterans Law Judge regarding an unrelated matter, the Veteran reiterated his contention that he was unable to work due to his service-connected disabilities.  In a September 2010 decision for the unrelated claim, the Board noted that the Veteran had not filed a formal Notice of Disagreement (NOD) with respect to the December 2009 rating decision and that the one-year period to appeal the rating decision had not yet expired.  However, the Board acknowledged that the Veteran testified as to his inability to work and, thus, referred the issue of a TDIU to the RO for appropriate action.  The RO then denied the claim for TDIU benefits in a November 2010 rating decision.  Thereafter, the Veteran filed an additional request for TDIU benefits in December 2010 and submitted evidence regarding his employment history.  

As such, the Board finds that the Veteran's July 2010 contentions and submission of evidence in December 2010 constitutes "new and material" evidence regarding his original claim for a TDIU.  In this regard, the Court of Appeals for Veterans Claims (Court) has held that, if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim (in this case, the Veteran's May 2009 claim).  Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010).  Thus, the December 2009 rating decision is not considered final, as the evidence submitted within a year of that date is new and material to the claim, and is considered to be the proper rating decision on appeal.

This case also requires an explanation of the procedural history of the issue of an increased rating for the Veteran's anxiety disability.  The claims file reflects the Board granted a claim for an increased rating for the Veteran's disability in a September 2010 decision, finding that a 50 percent rating was warranted for the Veteran's anxiety disorder.  The Veteran did not appeal the September 2010 Board decision, and thus the decision became final.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).  The RO effectuated the Board's decision in an October 2010 rating decision.  While the Board recognizes that the Veteran submitted additional evidence with respect to his TDIU claim in December 2010, within a year of the October 2010 rating action that effectuated the Board decision, the Board notes that the provisions of 38 C.F.R. § 3.156(b) explained above do not apply to Board decisions.  See 38 C.F.R. § 3.156(b).  Additionally, the Board highlights that the RO raised the issue of an increased rating for the Veteran's anxiety disorder sua sponte following a December 2010 correspondence submitted by the Veteran.  

In June 2012, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO in Fargo, North Dakota.  A transcript of that hearing has been associated with the claims file.  During the hearing, the Veteran submitted additional lay and medical evidence accompanied by a waiver of initial Agency of Original jurisdiction review of such.  See 38 C.F.R. § 20.1304 (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for residuals of a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 2009 rating decision, the RO denied service connection for residuals of a TBI on the basis that there were no chronic residual conditions diagnosed in service or thereafter.   

2.  The evidence added to the record since the December 2009 rating decision became final, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for residuals of a TBI.

3.  The preponderance of the evidence does not show that the Veteran's anxiety disorder, with depression, more closely approximates occupational and social impairment with deficiencies in most areas due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.

4.  The Veteran is currently service-connected for two disabilities:  anxiety disorder with depression, for which he has a 50 percent disability rating, and residuals of recurrent epididymitis, for which he has a 10 percent disability rating; and, these awards, in combination, represent a 60 percent disability rating.

5.  The Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a) for the rating of his disabilities.

6.  The competent and credible evidence fails to establish that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  A December 2009 rating decision that denied the claim for service connection for residuals of a TBI is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a); 20.1103 (2011).

2.  New and material evidence has been received subsequent to the December 2009 rating decision to reopen the claim of entitlement to service connection for residuals of a TBI.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for a disability rating in excess of 50 percent for anxiety disorder, with depression, have not been met for any period of the increased rating claim.  38 U.S.C.A. §§ 1155, 5107 (West & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9434 (2011).

4.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Before addressing the merits of the issues of new and material evidence for residuals of a TBI, an increased rating for an anxiety disability, and the claim for a TDIU, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to the claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

The Veteran's claim for service connection for residuals of a TBI is being reopened and remanded for additional development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

As for the increased rating claim, the Veteran's appeal arouse from the RO's decision to consider whether the Veteran was entitled to a higher rating following his request for reconsideration of the denial of a TDIU, rather than from a claim for an increased rating by the Veteran.  Therefore, it is not clear that the provisions of the law and regulations governing the duty to notify and assist apply.  The Board acknowledges that no VCAA letter was provided to the Veteran, specifically addressing the issue of an increased rating for his psychiatric disability prior to the March 2011 rating action denying entitlement.  However, the testimony presented by the Veteran, his wife, and his representative during the June 2012 hearing reflects actual knowledge of the type of evidence necessary to support a claim of this nature claim.  The Veteran argued details specific to the criteria for a higher disability by providing testimony regarding his social relationships, work history and employability, and overall symptomatology.  Consequently, the Board finds any notice deficiency harmless.

Neither the Veteran nor his representative has alleged prejudice with respect to notice regarding the TDIU claim, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in November 2009 of the criteria for establishing TDIU benefits as per 38 C.F.R. § 4.16, and the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was also notified of how VA determines disability ratings and effective dates if a TDIU is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in December 2009.  Nothing more was required.  It follows that the September 2010 letter readdressing all notice elements went above and beyond what was necessary.

The purpose of VA's notice requirements have been met, and VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  In any event, the Board finds that any error in the content of a particular notice, or to its timing rendered harmless as the Veteran had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA also has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained available service treatment records and identified VA and private treatment records.  The Veteran's Virtual VA (electronic) record has been reviewed as well.  The Veteran also submitted written statements discussing his contentions and medical evidence to support his claims.  To date, neither the Veteran nor his representative has identified any outstanding evidence.

The Veteran was afforded VA examinations in March 2011 with respect to his anxiety disability and his claim for a TDIU.  The Board finds the VA examination reports were thorough and adequate upon which to base a decision with regard to whether an increased rating and a TDIU are warranted in this case.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria and regulations.

Additionally, the Veteran was provided an opportunity to set forth his contentions at a Travel Board hearing in June 2012 before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the June 2012 hearing, the undersigned VLJ enumerated the issues on appeal.  The Veteran was advised at that time that his claims file was in transit, and that the undersigned had limited knowledge of his appeal.  The Veteran acknowledged such and expressed his desire to continue with his hearing despite the fact that his file was not available.  That said, information was solicited regarding the severity of the Veteran's anxiety disability.  His relationships and work history were explored.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any additional evidence that might be available that had not been submitted by the Veteran.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination in this case.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Claim

The Veteran claims that he has submitted new and material evidence to reopen a claim for service connection for residuals of a TBI, and that the evidence is otherwise sufficient to grant said disorder.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

As reflected in the claims file, the Veteran filed a claim for service connection for residuals of a head injury in September 2008.  The RO denied the claim for service connection in an February 2009 rating decision.  Following the submission of additional evidence by the Veteran, the RO reconsidered the claim in a December 2009 rating decision and continued and confirmed the previous denial.  Thereafter, in July 2010, the Veteran testified before a VLJ regarding an unrelated claim for an increased rating for his service-connected anxiety disability.  In December 20010, the Veteran submitted a correspondence requesting reconsideration of his previously denied claim for TDIU, along with evidence regarding his employment history.

The Court in Buie v. Shinseki, vacated and remanded an earlier effective date claim because the Board did not discuss the application of § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 and were Notices of Disagreement.  Buie, Vet. App. at 252.  Essentially, the Court indicated that, because the statements were submitted within one year of the corresponding regional office decision, the Board should have considered whether the statements included the submission of new and material evidence.  Id.

Here, the Board finds that the evidence submitted within one year of the December 2009 rating decision (specifically the Veteran's July 2010 testimony and December 2010 submission of evidence in regards to his TDIU claim) while "new" is not "material" to the Veteran's claim filed in September 2008.  Therefore, as he did not appeal the December 2009 rating decision, the December 2009 rating decision became final.  See Buie, Vet. App. at 252 ("The Federal Circuit went on to hold that a regional office decision becomes final 'only after the period for appeal has run,' and that '[a]ny interim submissions before finality must be considered by the VA as part of the original claim.'").  See also 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 19.129, 19.192.

In denying the Veteran's claim in the December 2009 rating decision, the RO determined that there was no evidence of chronic residuals from a head injury that were diagnosed in service or thereafter.  Although the Veteran claimed that his TBI disorder was related to a cervical spine condition, the RO noted that he was not service-connected for a cervical spine disability.  At the time of the December 2009 rating decision, the claims file included the Veteran's available service treatment records, which were negative for any diagnosed residuals associated with a TBI.  

Additionally, the claims file included the Veteran's reports of suffering a TBI during his service during the Korean War.  He described an incident in which he dove for cover during a mortar attack and slid into a pile of sandbags, hitting his head.  According to the Veteran, he experienced "nerve trouble," orthopedic pain, and eye/head pain ever since the incident.  


The claims file included the Veteran's service personnel records showing that he served in the Korean War and was awarded the Combat Infantry Badge.  (The Board notes that the RO accepted as credible the Veteran's account of suffering injuries during the mortar attack incident in Korea in an unrelated August 2008 rating decision based on the presumptions afforded the lay statements of combat Veterans under 38 U.S.C.A. § 1154(b).)  

VA and private medical records included in the claims file at the time of the December 2009 rating decision reflect treatment for pain.  Specifically, the VA medical records include the Veteran's reports of chronic cervical spine pain since the in-service head injury and his reports of headaches.  These records show that he was diagnosed with headaches secondary to a nonservice-connected cervical spine disorder but do not show any diagnosed conditions attributable to the claimed in-service TBI.  The private medical records associated with the claims file reveal treatment for the nonservice-connected cervical spine disorder.

In support of his initial claim for service connection, the Veteran submitted numerous statements in which he reiterated his belief that he had residual symptomatology related to his in-service head injury.  The Veteran also submitted a list of physicians who he stated assessed his condition, some of which he claimed related his post-service symptomatology to his in-service head trauma.  

The Veteran filed his request to reopen the previously denied claim for service connection for residuals of a TBI in April 2011.

Evidence associated with the claims file since the December 2009 rating decision includes the Veteran's private medical records showing treatment for headaches and his nonservice-connected cervical spine disorder.

During the June 2012 Travel Board hearing, the Veteran and his wife testified with regards to his claim.  The Veteran reiterated that he has experienced chronic pain, "nerve problems," and headaches since his in-service head injury.  He also claimed that he suffered trauma to his temporal bone due to the in-service incident.  He described the various assessments and treatments that he received for his symptomatology.  His wife testified that she met the Veteran soon after his separation from the military and that she has known him to have headaches since that time.  

In support of his claim, the Veteran submitted internet and newspaper articles relating to temporal bone trauma, brain functioning, and cerebrospinal disorders.

In light of the foregoing, new and material evidence has been received to reopen the claim for service connection for residuals of a TBI.  The evidence added to the record since the last final denial consists, in part, of the hearing testimony from the Veteran's spouse essentially that the Veteran experienced headaches since his military service.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As noted above, for purposes determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi.  His wife's statements concerning the Veteran's continuity of symptomatology are thereby found to be new and material.

For the purpose of determining if new and material evidence has been received, the Board may not consider the credibility of the newly submitted evidence but must presume that newly submitted evidence is credible.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Presuming such evidence is credible for the limited purpose of ascertaining its materiality, the above evidence would therefore relate to an unestablished fact necessary to substantiate the previously denied service connection claim for residuals of a TBI (i.e. evidence of an in-service occurrence, a continuity of symptomatology, and a currently diagnosed residual condition) and the service connection claim is reopened.  See 38 C.F.R. § 3.156(a).  While the claim for residuals of a TBI is reopened, the Board reiterates that the standard for reopening a claim is relatively low and does not necessarily indicate his claim will be ultimately granted.



Increased Rating for Anxiety Disorder, With Depression

The Veteran seeks an increased disability rating for his service-connected anxiety disorder, with depression.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran is currently assigned a 50 percent rating for his service-connected anxiety disorder, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.

Under Diagnostic Code 9434, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) at 32).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

By way of brief history, the RO, sua sponte, raised the issue of an increased rating for the Veteran's anxiety disability following a December 2010 correspondence from the Veteran and submission of evidence in support of his claim for a TDIU.  

The Veteran underwent a VA mental disorders examination in March 2011 to assess the severity of his service-connected anxiety disorder.  The Veteran reported a previous history of limited psychiatric treatment but indicated that he had not been treated for his disability since 2010.  He denied experiencing any symptoms of depression since 2008 and described his mood as mostly good.  The Veteran denied any conflicts with his family members or becoming angry or easily upset in social situations.  However, he did express anger with the VA compensation process.  The Veteran reported that in his leisure time he played cards with three groups of friends, spent time on the computer, and volunteered in his community.  He stated that he attended basketball games and went to various public places, where he claimed to feel fairly comfortable.  The Veteran denied experiencing any sleep impairments, hallucinations, delusions, or any paranoid or suicidal thoughts.  The examiner noted that the Veteran was fixated on discussing a new medical provider who was treating him for an unrelated condition.  

The mental status examination revealed that the Veteran appeared neat in his appearance and that he had excellent hygiene.  The Veteran was alert and oriented.  He was cooperative and mostly appropriate, with good eye contact.  His mood was good and his affect was euthymic.  The Veteran's speech was coherent and generally of a normal volume.  However, when he discussed his feelings regarding the VA benefits process, his speech was pressured and a little loud.  Although the Veteran slightly obsessed on this issue, the examiner stated that it did not affect his social or personal functioning.  The Veteran also demonstrated some mild somatic delusions about the origin of his physical pain.  The examiner determined that this did not affect his functioning.  The Veteran denied having any compulsive behaviors, panic attacks, symptoms of depression, suicidal ideations, delusions, hallucinations, paranoia, or problems with impulse control.  The examiner noted that the Veteran's score on a specific mental status test had improved since the Veteran was last evaluated in October 2008.  He concluded that the Veteran did not continue to meet the DSM-IV criteria for depression or anxiety because he did not experience any signs or symptoms of these conditions.  The Veteran was diagnosed with depression and anxiety, in full remission for two years.  The examiner assigned a GAF score of 68 to 70 because, following his retirement, the Veteran maintained good relationships with his friends and family, participated in volunteer activities in his community, and was able to care for himself and others.  He noted that the Veteran was retired. However, he determined that the Veteran's unemployment was not due to any symptoms of depression or anxiety, as he did not have a current psychiatric disorder to contribute to any inability to work.

The claims file includes statements from the Veteran's wife, dated in September and October of 2011, in which she described her observations as to the Veteran's psychiatric symptomatology.  She stated that the Veteran was moody and that he was quick to anger.  The Veteran's wife stated that he relied on her for all of his social interactions, and that without her, he would not have any friends.  She reported that the Veteran has lost friends due to a violent temper.  Additionally, she described the Veteran as temperamental and stated that he talked about death and suicide.  He also blamed his in-service injuries for his suffering and talked about his injuries constantly.  As for his employment history, she stated that the Veteran had not maintained a job for more than a few years due to conflicts with his supervisors.    

The Veteran and his wife provided testimony in support of his claim during the June 2012 Travel Board hearing.  During the hearing, the Veteran denied having any suicidal thoughts attributable to his psychiatric disability.  His wife testified that the Veteran had difficulty being around other people for long periods of time.  She stated that he previously worked part-time as a courtesy driver, but that he was unable to work 40 hours a week because he could not tolerate people.  She essentially testified that it was because of her that the Veteran had friends or participated in social and church activities.  

Considering the evidence in light of the criteria noted above, the Board finds that the Veteran's anxiety disorder does not meet or more nearly approximate the severity of occupational and social impairment contemplated for an evaluation in excess of the current 50 percent rating assigned under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9434.  

The evidence reflects that during the period on appeal the Veteran's anxiety disorder has primarily been manifested by irritability, angry outbursts home and with friends, intermittent passive suicidal ideations, fixation on frustrations regarding the VA benefits process and his health, mild somatic delusions of his physical conditions, and a decreased tolerance and motivation to be around other people.  However, at no point during the appeal period has the Veteran's anxiety disorder symptomatology met the criteria for a rating in excess of 50 percent.  A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to certain symptoms.  Those delineated symptoms are not characteristics of the Veteran's anxiety disability.  While not dispositive, the evidence of record does not indicate that the Veteran has exhibited obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships at work and at home.  Indeed, during the March 2011 VA examination, the Veteran denied having any symptoms of anxiety or depression since 2008.

In reaching the above determination, the Board acknowledges the Veteran and his wife's testimony regarding his psychiatric symptomatology.  They have essentially reported that without his wife, the Veteran would not have any friends or interact with others socially.  The Veteran's wife has also relayed that the Veteran has expressed morbid and suicidal thoughts, and she described him as quick to anger, moody, and temperamental.  

However, even after considering these reported symptoms, the Board finds that the preponderance of the evidence does not show that the Veteran's anxiety disability more closely approximates the criteria for the next-higher 70 percent disability rating.  In this regard, the evidence is entirely negative for reports of homicidal ideations, participation in obsessional rituals that interfere with the Veteran's routine activities, or evidence of spatial disorientation.  During the March 2011 VA examination, the Veteran essentially denied having depression, panic attacks, hallucinations, or delusional thoughts.  The March 2011 VA examination revealed that although the Veteran was mildly obsessed on the issue of his VA benefits and had mild somatic delusions about his physical pain, these symptoms did not affect his functioning.  The examination revealed a GAF score of 68 to 70, which is overall indicative of mild impairments in social and occupational functioning.  The March 2011 examiner determined that the Veteran was independent with activities of daily living.  In addition, the March 2011 VA examiner determined, based on the Veteran's reported symptomatology and clinical examination, that the Veteran did not experience any symptoms of depression or anxiety, and that these disorders were in full remission.  

Although motivated by his wife, the Veteran has maintained good relationships with friends and is active in his community and church.  He has also demonstrated that he enjoys favorable relationships with his wife and family.  He conveyed his happiness revolving around his eightieth birthday party in which most of his family attended.  The fact that he has been married for over fifty-five years is further testament to his ability to maintain effective relationships.  Thus there is no evidence of an inability to establish and maintain effective relationships.  Moreover, there is no evidence that the Veteran has neglected his personal appearance and hygiene, as the medical evidence illustrates that he was adequate in his appearance and dress.  Rather, the Veteran's complaints, including, his irritability, social isolation, and passive morbid/suicidal thoughts, and the extent to which such symptoms impair his functioning are fully contemplated by the currently assigned 50 percent evaluation.  

Consequently, there is no basis for assignment of an initial evaluation in excess of 50 percent for PTSD during the time period on appeal.

The Board has considered the Veteran and his wife's statements that his anxiety and depression disability warrants a rating in excess of 50 percent.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. app. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran and his wife are competent to report his symptoms because this requires only personal knowledge as it comes to them both through their senses.  Layno, 6 Vet. App. at 470.  However, the Veteran and his wife have not been shown to possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic code.  Such competent evidence-concerning the nature and extent of the Veteran's anxiety disability has been provided by the medical personnel who examined him during the current appeal and who rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination report) directly address the criteria under which the Veteran's anxiety disability is evaluated.

As such, the Board finds these records to be more probative than the Veteran and his wife's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is not warranted.

Additionally, based upon the guidance of the Court in Hart, the Board has considered whether a staged rating is appropriate for the Veteran's anxiety disability.  However, in the present case, the Veteran's symptoms related to his anxiety disorder remained essentially constant throughout the period on appeal.  As such, staged higher ratings for the claimed disorder are not warranted.

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluation of the Veteran's anxiety disability was applied to the applicable rating criteria and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why the higher ratings were not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's anxiety disorder, with depression disability includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

The Veteran contends that his service-connected anxiety disorder and residuals of chronic epididymitis disability are so severe as to preclude him from obtaining and maintaining substantially gainful employment.

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.

The Veteran is service-connected for anxiety with depression, rated as 50 percent disability, and residuals of recurrent epididymitis, rated as 10 percent disabling.  His combined rating is 60 percent.  Therefore, the criteria for a total disability rating under the provisions of 38 C.F.R. § 4.169(a) are not met.

Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extra-schedular evaluation.  38 C.F.R. § 4.16(b).  The Board emphasizes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b).

The Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  That is, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C&P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the Board.").

Where, as in this case, a Veteran fails to meet the applicable percentage standards, an extra-schedular rating is for consideration where the Veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. § 3.341(a), 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

On his May 2009 informal claim for TDIU benefits and a December 2010 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran essentially indicated that his pain and problems with his head due to an in-service head injury (for which he is not service-connected) prevented him from securing or following any substantially gainful employment.  He stated that he previously owned a farm, which he eventually lost because he was unable to work due to head pain.  The Veteran reported that he last worked full time in bakery in 1993.  He also reportedly worked part-time as a courtesy driver from 1996 until 1999, at which time he became unable to work due to problems with his head.

The Veteran's VA medical records generally show treatment for his service-connected anxiety disorder and for numerous nonservice-connected conditions.  These records do not include any medical opinions regarding the Veteran's employability.

The Veteran underwent a VA mental disorders examination in March 2011.  During the examination, he related that he had received only limited treatment for his psychiatric disability and that he had not used any antidepressants for more than two years.  The Veteran denied experiencing any symptoms of depression since  2008.  He also denied feelings of anger towards his family members or while in social settings; difficulty sleeping; experiencing any hallucinations or delusions; difficulty concentrating; thoughts of suicide; panic attacks; excess worry; or an inability to maintain his personal hygiene or tend to his daily needs.  The Veteran indicated that he had an active social life, as he volunteered in his community, communicated with friends and family on the computer, attended sporting events, and played cards with friends.  He stated that he retired in 2002 and that he had not worked since that time.  However, the Veteran indicated that he was in the process of writing a book.  

Following a mental status examination, the examiner determined that the Veteran did not continue to meet the DSM-IV criteria for depression or an anxiety disorder because he did not experience any signs or symptoms of anxiety or depression.  The Veteran was diagnosed with depression and anxiety, in full remission for two years.  The examiner commented that following his retirement, the Veteran had engaged in a number of volunteer activities and that he had many meaningful relationships in his life.  She opined that there was no linkage between the Veteran's previous depressive symptoms and his unemployment.  She highlighted that the only reason that the Veteran was unemployed was because he was retired, and not because he had any symptoms of depression or anxiety.  The examiner concluded that the Veteran did not have any other Axis-I or Axis-II disorders that independently contributed to his inability to work.

Also in March 2011, the Veteran underwent a VA general medical examination.  He reported having chronic pain "running off the top of his head."  As for his epididymitis, he reported having constant testicular pain of a severity of 7 out of a scale of 10.  He indicated that he experienced some improvement in his condition, as he no longer experienced swelling.  The Veteran denied any hematuria, urinary tract infections, neoplasms, use of catheters or pads, discharge, incontinence, or abdominal pain.  He stated that he previously worked as a farmer and then at a bakery for approximately eleven years, where he performed various physical tasks.  Thereafter, he stated that he worked as a custodian at a university until the age of 62, at which time began performing maintenance work at a monastery.  The Veteran stated that he last worked as a courtesy driver until 2002.  

With regards to issues related to unemployability, the examiner documented that the Veteran was not restricted to his home and that he was able to perform yard work.  He was able to attend medical appointments and drive.  The Veteran did not require any attendance or assistance with his activities of daily living.  

The physical examination revealed no current findings or history of any recent epididymitis.  The examiner determined that there were no clinical or historical findings of industrial impairment due to the Veteran's residuals of epididymitis.  He concluded that the Veteran's epididymitis did not preclude him from gainful employment. 

In a September 2011 statement, the Veteran's wife described her impressions of his psychiatric symptomatology and his work history.  She described the Veteran as moody and quick tempered.  His wife reported that although the Veteran was always able to gain employment, he would quit his job after a few years because he would become angry with his supervisors.  She stated that the lost their farm because the Veteran was incapable of making sound decisions.

The Veteran and his wife provided testimony in support of his TDIU claim during the June 2012 hearing.  The Veteran indicated that he last worked part-time as a courtesy driver.  Although he enjoyed his job, the Veteran testified that he terminated this employment because his employer requested that he work full-time.  He stated that he did not want to work additional hours, as this would have interfered with his chores at home.  He also reportedly experienced headaches that negatively impacted his ability to work.  His wife testified that the Veteran only worked part-time because he was unable to tolerate being around other people for longer periods of time.  

Based on the foregoing, the Board finds that the Veteran is not prevented from securing or following substantially gainful employment due to his service-connected anxiety disorder with depression and epididymitis disability.  None of the VA examinations or other medical evidence of record found the Veteran to be unemployable solely due to his service-connected disabilities.  In this regard, the Board highlights that the March 2011 mental disorders examination revealed that the Veteran did not meet the DSM-IV criteria for anxiety or depression, as he had not experienced any symptomatology related to these disorders for over two years.  Additionally, the March 2011 general medical examination revealed that although the Veteran reported constant testicular pain, he was able to drive and perform physically demanding activities, such as yard work, and was independent with his activities of daily living.  He reported that he was writing a book.  Indeed, the Board notes that the Veteran, himself, initially claimed he was unemployable due to his non-service connected head pain.  Consideration has been given to his educational background and work history.  However, the preponderance of the evidence does not show that the Veteran is unemployed due to his service-connected disabilities.  The Board will not refer the claim for extraschedular consideration.

The Board has considered the statements and testimony from the Veteran and his wife in support of his claim for a TDIU.  The Veteran and his wife are competent to report the Veteran's symptoms because this requires only personal knowledge as it comes to the both of them through their senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  They are not competent, however, to identify a specific level of disability of his anxiety disorder and epididymitis disability and whether these service-connected disabilities preclude employment.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's service connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which a determination of entitlement to a TDIU is made.  Finally, as noted, the Veteran initially claimed that he was unable to work due to residuals from a head injury.  His change of argument mid-stream through the appeal weighs against his credibility.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's TDIU claim.  There is no doubt to be otherwise resolved.  The appeal is denied.


ORDER

New and material evidence having been received, the claim for service connection for residuals of a TBI is reopened.  To this extent and this extent only, the appeal is granted.

A disability rating in excess of 50 percent for an anxiety disorder with depression is denied.

Entitlement to a TDIU is denied.  


REMAND

Having decided that that the Veteran's residuals of a TBI claim should be reopened, VA's duty to assist has been triggered and the claim must be developed as necessary.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In this case, as mentioned above, the claims file now includes evidence of an in-service head injury, current headache symptomatology and the Veteran and his wife's competent statements regarding a continuity of symptomatology since service.  Given this new evidence, the Board determines that a VA examination is now warranted in order to determine the nature and etiology of his claimed residuals to a TBI disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Additionally, it is unclear whether all of the treatment records relevant to the Veteran's claim have been associated with the claims file.  Notably, during the June 2012 hearing, the Veteran testified that his treating neurosurgeon, Dr. T., related his residual symptomatology to his in-service head injury.  It does not appear that the Veteran has provided sufficient information regarding his treatment with this physician so that the RO/AMC may attempt to obtain his treatment records.  Thus, on remand, the RO/AMC shall contact the Veteran and request that he provide the names, locations, and dates of any medical treatment related to his claim so that any outstanding medical records may be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all VA and private medical treatment providers that may have records relevant to his claims that are not already of record.  After securing any necessary authorization, obtain such records.  All development efforts must be in writing and associated with the claims file in accordance with 38 C.F.R. § 3.159(c) and (e).  


2.  After completion of the foregoing, schedule the Veteran for appropriate VA examination conducted by an appropriate examiner to determine the nature, extent, onset, and etiology of any residual disorders relating to a traumatic brain injury.  The claims file shall be made available to each reviewer, who shall note such review in his or her examination report.  The examiner then shall obtain from the Veteran a thorough description of his past and current pertinent symptoms.  All tests, studies, or evaluations deemed necessary shall be performed, and the findings shall be reported in detail.  

The appropriate examiner shall address whether it is at least as likely as not (a 50 percent probability or more) that the Veteran has a traumatic brain injury disability.  Specific comment shall be made regarding whether any of the Veteran's reported symptomatology, to include headaches, is residual disorders associated with a traumatic brain injury.  If such a disability is diagnosed in this examination, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is related to the Veteran's active duty service, to include his in-service head injury.

In providing the requested opinions, the examiner must consider the Veteran's lay statements regarding the incurrence of his traumatic brain injury during his combat service, and the continuity of symptomatology following the incident and view such statements as credible.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completion of the above, review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action is required.  If further action is required, it should be undertaken prior to further claims adjudication.
  
4.  Then readjudicate the matter on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


